Citation Nr: 1703101	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  08-05 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) for the period from July 17, 2006 to August 16, 2007. 
 
2.  Entitlement to a disability evaluation in excess of 50 percent for PTSD for the period from August 17, 2007 to July 29, 2008. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran had active service from March 1998 to March 2001, and from January 2003 to March 2004.  He served in Iraq and was awarded the Combat Infantryman Badge.  He had additional periods of duty with the Florida National Guard. 

This matter came before the Board of Veterans' Appeals  (Board) on appeal from an April 2007 rating decision of the St. Petersburg, Florida, Regional Office (RO) which, in pertinent part, established service connection for PTSD, assigning a 30 percent evaluation for that disability; and effectuated the award as of July 17, 2006.  

In June 2008, the Veteran was afforded a hearing before a VA Decision Review Officer (DRO).  

In April 2009, the RO increased the schedular evaluation for the Veteran's PTSD from 30 to 50 percent disabling for the period from August 17, 2007, to July 29, 2008; granted a temporary total rating under the provisions of 38 C.F.R. § 4.29 (2015) for his PTSD based upon a period of hospitalization for the period from July 30, 2008, to September 30, 2008; and, increased the schedular evaluation for his PTSD from 50 to 100 percent disabling for the period on and after October 1, 2008.

These issues were remanded in December 2014.

In a March 2016 decision, the Board denied entitlement to a disability rating in excess of 30 percent for the period from July 17, 2006 to August 16, 2007; denied entitlement to a disability rating in excess of 50 percent for the period from August 17, 2007 to June 10, 2008; and, granted a 100 percent rating from June 11, 2008.  The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to an October 2016 Joint Motion for Partial Remand (JMPR) and Court Order, the Board's decision with regard to the denial of increased ratings for the periods from July 17, 2006 to August 16, 2007 and from August 17, 2007 to June 10, 2008 was vacated and remanded for action consistent with the JMPR.  The Veteran withdrew his appeal with regard to the TDIU issue.  


FINDINGS OF FACT

1.  For the period from July 17, 2006 to August 16, 2007, the Veteran's PTSD has resulted in occupational and social impairment with reduced reliability and productivity, with difficulty in establishing and maintaining effective work and social relationships; the record does not show a disability picture characterized by deficiencies in most areas or by an inability to establish and maintain effective relationships.

2.  For the period from August 17, 2007 to June 10, 2008, the Veteran's PTSD has resulted in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships; the record does not show a disability picture characterized by total occupational and social impairment.  


CONCLUSIONS OF LAW

1.  For the period from July 17, 2006 to August 16, 2007, the criteria for a 50 percent rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).

2.  For the period from August 17, 2007 to June 10, 2008, the criteria for a 70 percent rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veteran Claims' (Court's) continued to recognize that typically VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  

The Veteran was sent a letter in July 2006 that provided information as to what evidence was required to substantiate the initial claim and of the division of responsibilities between VA and a claimant in developing an appeal, and the type of information and evidence needed to establish a disability rating and effective date.  The appeal of the rating assigned to PTSD arises from the Veteran's disagreement with the initial rating assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311   (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).  In any event, additional notice was issued to the Veteran in February 2008.  

Where a claim has been substantiated after the enactment of the VCAA, the Veteran bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of such error in this case.

The Board also finds that VA has complied with all assistance provisions of VCAA to include substantial compliance with the December 2014 Board Remand.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains treatment records from the Social Security Administration (SSA), Vet Center, and VA Medical Center (VAMC).  There is no indication of relevant, outstanding records which would support the Veteran's PTSD and TDIU claims.

For the period prior to July 2008, the Veteran was afforded a VA examination in March 2007.  

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the PTSD issues on appeal.

Criteria & Analysis

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the disability.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

When the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21. 

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

The Board has reviewed all of the evidence in the Virtual claims folder.  Although there is an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit (Court) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

A rating of 30 percent is assignable for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often, chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A rating of 50 percent is assignable for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short- and long-term memory (retention of only highly-learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A rating of 70 percent is assignable for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships. 

A 100 percent evaluation is assignable for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

When evaluating mental health disorders, the factors listed in the rating criteria are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating; analysis should not be limited solely to whether a Veteran exhibited the symptoms listed in the rating scheme.  Rather, the determination should be based on all of a veteran's symptoms affecting his level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed.1994) (DSM-IV). VA implemented DSM-V, effective August 4, 2014.  The Secretary, VA, has determined, however, that DSM-V does not apply to claims certified to the Board prior to August 4, 2014.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  Since the Veteran's appeal was certified to the Board prior to August 4, 2014, DSM-IV is still the governing directive for his appeal.

The scores assigned under the GAF scale are an important consideration.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996).  They reflect the psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness.  GAF scores between 61 and 70 reflect either some mild symptoms (e.g., depressed mood and mild insomnia); or some difficulty in social, occupational or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  By comparison, GAF scores between 51 and 60 reflect either moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks); or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with co-workers), and GAF scores between 41 and 50 reflect either serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting); or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). GAF scores between 31 and 40 reflect either some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  

Also, the Board notes that the joining of schedular criteria in the rating schedule by the conjunctive "and" in a diagnostic code does not always require all criteria to be met, except in the case of diagnostic codes that use successive rating criteria, where assignment of a higher rating requires that elements from the lower rating are met.  Tatum v. Shinseki, 23 Vet. App. 152 (2009). 

For the period from July 17, 2006 to August 16, 2007, the Board finds that the Veteran's PTSD symptomatology meets the criteria for a 50 percent disability rating, and for the period from August 17, 2007 to June 10, 2008, the Veteran's PTSD symptomatology meets the criteria for a 70 percent disability rating.

For the period prior to August 17, 2007, there is very little evidence, as there is no indication that he sought VA treatment prior to this date.  

An April 2006 Vet Center record indicated that the Veteran was concerned about how he was feeling emotionally.  11/20/2006 VBMS, Medical Treatment Record-Government Facility.  Per the records, he did not return for treatment.

On March 2, 2007, the Veteran underwent both a VA examination and a 'Social Work Initial Evaluation.'  03/02/2007 VBMS, VA Examination; 10/01/2009 VBMS, CAPRI at 18.  The VA examination report reflects that his symptoms included difficulty falling asleep and staying asleep, and having war related dreams possibly once a week.  He reported thoughts periodically, not necessarily daily, about his wartime experiences and things that he saw that upset him.  He denied experiencing flashbacks.  He reported watching the war on television to try to keep up with it.  He does not like to talk with people about his experiences and avoids other reminders.  He showed some reduced interest in activities and has not worked productively until this past month.  He described some distrust in people and spending a lot of time at home.  He reported problems with irritability and anger at times, an exaggerated startle, and being hypervigilant.  He reported being forgetful at times and periodically will have some concentration problems.  His mood varies and he will have some depressed feelings from time to time, but he does not have symptoms of major depression.  He denied suicidal thinking, psychotic symptoms or panic attacks.  He will have some feelings of anxiety from time to time.  

On mental status examination, he presented himself as a casually dressed, clean, alert individual with a general subdued quality who was well oriented times four who spoke in a soft tone at a normal rate and he was coherent.  He made good eye contact and interacted appropriately and sometimes overly politely.  There was no unusual motor activity.  His thought process was goal directed and his thought content did not reveal psychotic symptoms.  There was no suicidal or homicidal thinking.  His mood was described as sometimes having depressed feelings, sometimes anxiety, without having major discomfort in those areas.  His affect was appropriate and consistent with his thought content with a general subdued quality and mild anxiety.  Cognitive functions were intact and he was capable of insight and his judgment was intact and he was competent to manage VA benefits.  

The examiner commented that the effects of his symptoms on his social, occupational, and family relationships is such that he is showing some difficulty in areas ranging from mild to moderate and is showing the ability to function pretty well with some meaningful interpersonal relationships, however, he is showing some tendency to withdraw and to not be assertive enough in adjusting to his time following service.  The examiner assigned a GAF score of 62, indicative of mild symptoms.

In contrast, the March 2007 social work evaluation reflects that he described problems with concentration, memory and understanding as "horrible" and he reported that his short term recall is low, he feels confused, and remembers three out of five items.  He reported "a little bit" of panic attacks at work and reported recent claustrophobia.  With regard to anxiety, he reported that for the past three years he has locked himself in a room for long periods of time.  He also reported that he was separated from his family emotionally.  

On August 17, 2007, the Veteran presented to the Bay Pines VAMC complaining of increased irritability and hypervigilance; he had recently relocated to the area.  He reported nightmares once per week.  He has intrusive thoughts or re-experiencing once a week of lost friends and explosions.  He also endorsed persistent avoidance symptoms such as social gatherings.  He was isolating more, and was separated from family and friends.  He used to enjoy fishing, water skiing, and travel, but had not done these activities for at least a year.  These symptoms have caused him distress since his return from Iraq in 2004.  He experiences paranoid ideology, for example feeling that he cannot trust anyone because they are out to get him.  He has a sense of not belonging anywhere, feeling disconnected.  It was noted that he was working full-time at a grocery store.  06/20/2008 VBMS entry, CAPRI.  

In March 2008, the Veteran sought VA treatment complaining of frustration and reporting that he wanted to attend EMT school.  On mental status examination, he was dressed casually and appropriate for age.  He was pleasant and cooperative but appeared anxious and agitated.  He was guarded with little, somewhat flat, emotional response considering the level of pain and frustration he was reporting.  He uses avoidance as his primary defense and continues to have some cognitions which are impairing, including negative self-talk conflict with his expectations about life and some residual guilt from combat.  The examiner assigned a GAF of 55.  Id. at 76.

A March 11, 2008 VA treatment record reflects that per the mental status examination, the Veteran denied suicidal or homicidal ideation, intent or plan; however, the Veteran had reported during the interview portion of the examination that he experiences occasional suicidal ideation with no plan that occurs approximately once a week.  Other noted symptoms included impaired sleep, nightmares, avoidance, isolation, and impaired relationships.  

An April 2008 VA treatment record reflects the Veteran's report that he was feeling fine, feeling positive, and looking forward to firefighter school.  He requested to be released from treatment.  On mental status examination, he was alert, oriented and dressed appropriately with good hygiene.  His mood was anxious with congruent affect.  His thought process was goal-directed and logical with good eye contact.  His speech had a normal rate and volume.  His thought content was future -oriented.  There was no psychosis noted.  He denied suicidal or homicidal ideation.  Id. at 70.

An April 2008 VAMC social worker record from the following day reflects that the Veteran reported that while he was experiencing anxiety he declined treatment for PTSD.  He reported that he was going to firefighter school and wanted a letter of recommendation.  Id. at 69.

A May 2008 treatment record reflects the Veteran's report that he almost "lost it" this week and he felt he needed medication to help him.  He reported that he opened up to his parents about his PTSD and received an unsupportive response.  He reported that it caused him to become increasingly depressed with thoughts of suicide.  He did not act on them and denied those thoughts presently.  He was scheduled to begin firefighter school that evening.  He agreed that if medication management is resumed he will be compliant with treatment.  He denied any side effects to medication, and denied suicidal or homicidal ideation.  On mental status examination, he was alert and oriented in all spheres.  He was casually dressed and adequately groomed.  He was attentive and cooperative throughout the interview.  His eye contact was established and maintained.  His speech was pressured.  His mood was anxious and depressed.  His affect was constricted.  Thought processes were well organized and goal directed without any flight of ideas or looseness of associations.  He denied any suicidal or homicidal intent or plan.  There was no evidence of auditory hallucinations or delusions.  His memory and insight were adequate and his judgment was fair.  The examiner noted that the Veteran appeared to be overwhelmed by current stressors.  He was going to be working full-time at a grocery store and going to firefighter school.  The examiner assigned a GAF score of 50.  06/20/2008 VBMS entry, CAPRI at 67-68.

A June 4, 2008 VAMC telephone contact reflects that the Veteran appeared to be motivated, cooperative, and help-seeking.  He said that he continues to have debilitating symptoms including intense and chronic anxiety, sleep disturbance, avoidance, and isolation.  He felt he needed counseling/therapy but found it very difficult to tolerate therapy for PTSD in the past.  He denied current serious distress reporting that while at work he is able to distract himself.  He agreed to call if he felt the need for more immediate care.  

Based on the VA examination, VA social worker evaluation, and lay contentions of the Veteran, it is clear that for the period prior to August 17, 2007, the Veteran experienced symptomatology such as sleep disturbance, anxiety, irritability, depressed mood, impairment of short term memory, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The VA examiner commented that his PTSD was mild to moderate in nature and he was functioning "pretty well," with some meaningful interpersonal relationships.  Likewise, the GAF score assigned was indicative of mild symptoms, i.e. depressed mood and mild insomnia.  While symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impaired judgment; and, impaired abstract thinking were not shown, in light of the Veteran's reports to the VA social worker regarding the effect of his anxiety, memory/concentration, and panic attacks, the Board finds that a 50 percent rating is warranted for the period from July 17, 2006 to August 16, 2007.  Symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; and, inability to establish and maintain effective relationships were not shown.  

For the period from August 17, 2007, it is clear that his PTSD had worsened as he was complaining of increased irritability, hypervigilance, intrusive thoughts, isolating more, and paranoid ideology.  While he denied suicidal ideation at most VA outpatient evaluations, he reported to a VA examiner in March 2008 that he experiences suicidal ideation that occurs approximately once a week.  Likewise, a May 2008 VA treatment record reflects that due to unsupportive responses from his family he had become increasingly depressed with suicidal ideation.  While symptoms such as obsessional rituals; illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene were not shown, it was clear that he was having difficulty adapting to stressful circumstances.  Due to his occasional suicidal ideation and an increase in symptoms reflected during treatment on August 17, 2007, the Board finds that a 70 percent rating is warranted from August 17, 2007.  

While the evidence shows that the Veteran's psychiatric symptoms have been productive of deficiencies in most areas for this period, total occupational and social impairment has not been shown.  Indeed, prior to June 11, 2008, he was employed in a full-time capacity and motivated to become a firefighter.  Moreover, symptoms such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name were not shown.  He was isolating more and felt separated from his family; however, there is no showing of total social impairment.  While a relationship ended after his return from service he did develop another relationship and was briefly engaged.  He also moved to be close to his stepmother and her family.  Overall, for the period from August 17, 2007 and prior to June 11, 2008, the evidence shows a psychiatric disability picture more consistent with occupational and social impairment with deficiencies in most areas.  



ORDER

For the period from July 17, 2006 to August 16, 2007, entitlement to a disability rating of 50 percent for PTSD is granted.

For the period from August 17, 2007 to June 10, 2008, entitlement to a disability rating of 70 percent for PTSD is granted.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


